DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisiules et al. (US 2004/0263392 A1).
In claim 1, Bisiules discloses in Figs. 1-2, a dual band antenna element (1) having a main radiating direction (a direction looking from top of the antenna 1), comprising: 
a first radiating element (ring 11 is a first radiating element; MAR 2 comprises rings 10 and 11; [0074]) for use in a first frequency band (low frequency MAR 2; [0073]); 
a first electrically closed ring (ring 10 in Fig. 2b) for use in the first frequency band galvanically isolated from and arranged at a predetermined distance (D) (air gaps [0078]) from the first radiating element (11) in the main radiating direction, wherein the first ring at least partially overlaps the first radiating element in the main radiating direction; and 
a second radiating element (CDE 3) for use in a second frequency band (CDE 3 is high frequency), wherein a center frequency of the second frequency band is higher than a center frequency of first frequency band (CDE 3 is high frequency wherein MAR is low frequency), wherein the second radiating element (3) is arranged within a circumference of the first radiating element (3 is placed within the circumference of element 2 which includes the first radiating element 11) and wherein the second radiating element is arranged substantially at the predetermined distance (D) from the first radiating element in the radiating direction (second radiating element 3 is substantially placed at the same vertical gap/spacing from first radiating element 11; see Figs. 2b-2c). 
In claim 2, Bisiules further discloses the dual band antenna element according to claim 1, wherein the first electrically closed ring (10) has substantially the same outer dimensions as the first radiating element (11) when viewed in the radiating direction.
In claim 4, Bisiules further discloses the dual band antenna element according to claim 1, wherein the first electricall closed ring (10) is floating (see Fig. 2a).
In claim 5, Bisiules further discloses the dual band antenna element according to claim 1, wherein the first electrically closed ring (10) is arranged at the same height as the second radiating element (3).
In claim 6, Bisiules further discloses the dual band antenna element according to claim 1 wherein the first electrically closed ring (10) and the second radiating element (3) are arranged on the same carrier (PBC substrate 4).

In claim 15, Bisiules further discloses the dual band antenna element according to claim 1, further comprising: a bottom printed circuit board (PCB substrate 4) wherein the first radiating element (11) is connected to the bottom printed circuit board, wherein the bottom printed circuit board comprises transmission lines (feed lines 5, 6) and an interface for connecting the first radiating element to a distribution network (feed network 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisiules et al. in view of Wu et al. (US 2017/0317412).
In claim 3, Bisiules discloses the dual band antenna element according claim 1; with the exception of explicitly disclosing wherein the predetermined distance between the first ring and the first radiating element is at most 0.15 of a wavelength lambda at the center frequency of the first frequency band.
However, Wu discloses in Fig. 1A and paragraph [0035] the first distance L1 between the first reflector 104 and the first driver 102 is preferably 0.1 to 0.15 times of the wavelength corresponding to a first resonant frequency of the first frequency band. Thus, the same principle of Wu can be applied with the teaching in Bisiules, wherein the predetermined distance between the first ring and the first radiating element is at most 0.15 of a wavelength lambda at the center frequency of the first frequency band.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a dual band antenna wherein the predetermined distance between the first ring and the first radiating element is at most 0.15 of a wavelength lambda at the center frequency of the first frequency band, is a matter of engineering design choice based on system involved.
In claim 10, Bisiules discloses the dual band antenna element according to claim 1; with the exception of explicitly disclosing wherein a height of the dual band antenna element is less than 0.2 of the wavelength at the center frequency of the first frequency band.
However, Wu discloses in Fig. 1A and paragraph [0035] the first distance L1 between the first reflector 104 and the first driver 102 is preferably 0.1 to 0.15 times of the wavelength corresponding to a first resonant frequency of the first frequency band. Thus, the same principle of Wu can be applied with the teaching in Bisiules, wherein a height of the dual band antenna element is less than 0.2 of the wavelength at the center frequency of the first frequency band.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a dual band antenna wherein a height of the dual band antenna element is 
In claim 11, Bisiules discloses the dual band antenna element according to claim 1; with the exception of explicitly disclosing wherein a width of the dual band antenna element is less than 0.32 of the wavelength at the center frequency of the first frequency band.
However, Wu discloses in Fig. 1A and paragraph [0035] the first distance L1 between the first reflector 104 and the first driver 102 is preferably 0.1 to 0.15 times of the wavelength corresponding to a first resonant frequency of the first frequency band. Thus, the same principle of Wu can be applied with the teaching in Bisiules wherein a width of the dual band antenna element is less than 0.32 of the wavelength at the center frequency of the first frequency band.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a dual band antenna wherein a width of the dual band antenna element is less than 0.32 of the wavelength at the center frequency of the first frequency band, is a matter of engineering design choice based on system involved.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisiules et al. in view of Lo (US 6,452,549).
In claim 7, Bisiules discloses the dual band antenna element according to claim 1; with the exception of explicitly disclosing wherein the dual band antenna element comprises filtering structures at feeding points of the first radiating element.
However, Lo discloses in col. 6, lines 8-10, both high-frequency antennas 102 and low-frequency antennas 108, 114 could be fed from a single transmission line, provided that appropriate frequency splitters or filters (not shown) are used. Thus, the same principle of Lo can be applied with the teaching in Bisiules wherein the dual band antenna element comprises filtering structures at feeding points of the first radiating element.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a dual band antenna wherein element comprises filtering structures at feeding points of the first radiating element; wherein the use of filters, etc. is well known to those skilled in the antenna arts.
Claims 13-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisiules et al. in view of Hung et al. (US 2012/0062437).
In claim 13; Bisiules discloses the dual band antenna element according to claim 1; with the exception of explicitly disclosing wherein the relative bandwidth of the dual band antenna element is more than 30% in the first frequency band.
However, Hung discloses in paragraph [0047] a multi-antenna system 100 has a maximum gain above 6 dBi and radiation efficiencies above 60% in the first and second frequency bands. Thus, the same principle of Hung can be applied in Bisiules wherein the relative bandwidth of the dual band antenna element is more than 30% in the first frequency band.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a dual band antenna wherein the relative bandwidth of the dual band antenna element is more than 30% in the first frequency band, is a matter of engineering design choice based on system involved.
In claim 14, Bisiules discloses the dual band antenna element according to claim 1; with the exception of explicitly disclosing wherein the relative bandwidth of the dual band antenna element is more than 60% in the second frequency band.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a dual band antenna wherein the relative bandwidth of the dual band antenna element is more than60% in the second frequency band, is a matter of engineering design choice based on system involved.

Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Bob et al. (US 7,579,999) teaches dual polarized dipole radiator.
Quitt (US 10,854,997) teaches antenna array with at least one dipole-type emitter arrangement.
Foo (US 9,728,856) teaches dual-polarized dual-band broad beamwidth directive patch antenna.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844